internal_revenue_service p o box cincinnati oh number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil t state v county y high school z city b dollars dollar amount dear we have considered your request for advance approval of your modified grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you are recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter indicates that you have modified your grant-making program purpose your purpose is to hold and administer certain funds to provide scholarship grants to individuals for study at educational institutions your scholarship policies and procedures have been prepared to ensure that the scholarship grants meet the requirements of paragraph of sec_4945 of the internal_revenue_code code and sec_53_4945-4 of the treasury regulations and are awarded on an objective and nondiscriminatory basis compliance with code sec_4945 all scholarship grants shall meet the requirements of paragraph of sec_4945 of the code paragraph of code sec_4945 permits grants that are scholarships or fellowships which are excluded from gross_income under code sec_117 and are to be used to study at an educational_institution described in former code sec_151 a scholarship or fellowship_grant is defined as a grant to a degree_candidate for tuition fees and other expenses these grants are to be used for study at an educational_institution that maintains a regular faculty and curriculum and has an organized body of students in attendance at the place where the educational activities are held you intend to make the scholarship grants qualifying under paragraph of code sec_4945 in the form of scholarships for students attending qualified colleges and universities all scholarship grants shall be awarded using an objective and nondiscriminatory selection process approved by you in advance of making awards you have described changes in your previously approved scholarship grant program you further acknowledge that you may in the future create new categories of educational grants with different requirements than those previously described however all such new categories of educational grants will be subject_to all other relevant requirements of existing program policies and procedures such changes would not be regarded as material modifications to your previously approved scholarship grant program and would not require individual approval prior to implementation you are incorporating the following changes into your previously approved scholarship grant program with respect to the number of scholarships and amounts you include the provision that your board_of directors may decide not to award any scholarship grants in any particular year it will be your sole discretion as to which type and number of these educational grants you will make available in any given year and you reserve the right to not offer or cease offering a particular type of educational grant in any given year with respect to selection criteria you add a type of educational grant extracurricular activity achievement grants to the current types of educational grants you will make leadership classroom citizenship awards financial need-based grants academic achievement grants extracurricular activity achievement grants - extracurricular activity achievement grants will be made in the form of scholarships for students attending undergraduate and graduate programs at qualified colleges and universities extracurricular activity grants will be awarded based on the student’s participation in high school in any extracurricular program including but no limited to sports the arts forensics mock trial student government academic related service related or school spirit related clubs and demonstrated leadership good character and good behavior of the student all applicants for extracurricular activity grants must possess a cumulative grade point average of at least or demonstrated academic achievement through performance on a standardized test in the fiftieth percentile applicants are required to summarize instances of demonstrated leadership and discuss their participation in the particular extracurricular activity as part of their written discussion of the reasons for applying for the scholarship grant you reserve the right to limit eligibility for an extracurricular activity achievement grant to persons who participate in a single activity or certain activities eg basketball marching band etc determined by you should you limit eligibility in such a fashion you will make the extracurricular activity achievement grants s available to students from more than one school you will ensure that the schools selected have in the aggregate students participating in the selected activity numbering if you do not wish to engage in the process of indentifying schools with students participating in the selected activity in the required numbers then you may instead make such an extracurricular activity achievement grant that is limited to a certain activity open to all schools located in the counties adjacent to v additionally you reserve the right to make such an extra curricular activity achievement grant open to all schools located in t or any other state of the united_states sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 as in effect on the day before the date of the enactment of the tax_reform_act_of_1986 and is to be used for study at an educational_organization described in sec_170 a ii the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are ‘scholarship or fellowship’ grants within the meaning of sec_117 of the code and are excludable from the gross_income of the recipients subject_to the limitations provided in sec_117 of the code including to the extent that such grants are used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours holly o paz director exempt_organizations rulings and agreements enclosed notice redacted copy of letter
